Title: John Adams to Abigail Adams, 14 November 1777
From: Adams, John
To: Adams, Abigail


      
       Easton, at the Forks of Delaware in Pensylvania Novr. 14. 1777
      
      Here I am.–I am bound home.–I suppose it will take me 14 days, perhaps 18 or 20, to reach Home.–Mr. S.A. is with me.–I am tolerably well.
      The American Colours are still flying at Fort Mifflin.
      The News on the other Side, is from a Merchant to his Partner.
      
       I am in great Haste, most affectionately yours.
      
     